EXHIBIT 10.5

















































RESTRICTIVE COVENANT AND INDEMNIFICATION AGREEMENT




THIS RESTRICTIVE COVENANT AND INDEMNIFICATION AGREEMENT (this “RCIA”) is made as
of July 2, 2010, by and among CALVINE SOUTH, LLC, a California limited liability
company (“Calvine”), and Paul Petrovich, an individual and resident of the State
of California (“Petrovich”) and INLAND DIVERSIFIED ELK GROVE CALVINE, L.L.C., a
Delaware limited liability company (“Inland”).




RECITALS




WHEREAS,

Pursuant to that certain Agreement for Purchase and Sale of Real Property and
Joint Escrow Instructions dated as of May 6, 2010 (as amended), by and between
Inland Real Estate Acquisitions (“IREA”) and Calvine, which agreement was
assigned by IREA to Inland pursuant to that certain Assignment of Contract of
even date herewith, Calvine has conveyed to Inland, by Grant Deed of even date
herewith, that certain real property commonly known as 8810 Calvine Road, Elk
Grove, Sacramento County, California, and legally described on Exhibit “A,”
attached hereto and made a part hereof (the “Property”).  The Property is part
of a shopping center commonly known as Calvine Pointe Shopping Center (the
“Shopping Center”), and Calvine owns all of the Shopping Center except the
Property (the “Balance of the Shopping Center”), which is legally described upon
Exhibit “B,” attached hereto and made a part hereof.




WHEREAS,

Prior to the date hereof, Kohl’s Department Stores, Inc. (“Kohl’s”) leased the
Property from Calvine pursuant to that certain Lease dated as of March 19, 2007,
by and between Kohl’s, as tenant, and Fruitridge & Stockton, LLC, Petrovich
Development Company, LLC, and Calvine & Elk Grove-Florin, LLC, (Calvine’s
predecessors-in-interest; collectively, the “Seller Related Parties”), as
landlord (the “Original Lease”), a memorandum of which was recorded March 30,
2007, in Book 2007, Page 1687, of Official Records of Sacramento County,





1







California (“Official Records”), which Original Lease was (i) assigned to
Calvine pursuant to that certain Assignment of Lease dated April 26, 2007, by
and between the Seller Related Parties and Calvine and recorded June 29, 2007,
in Book 20070628, Page 2141, of Official Records, (ii) amended by (A) that
certain First Amendment to Lease dated as of February 4, 2008, by and between
Kohl’s and Calvine, a memorandum of which was recorded June 10, 2009, in Book
20090610, Page 1179, of Official Records, and (B) that certain Second Amendment
to Lease dated as of May 20, 2009, by and between Kohl’s and Calvine, and (iii)
supplemented by that certain Lease Supplement dated February 25, 2008, by and
between the Seller Related Parties and Kohl’s (the Original Lease as so
assigned, amended, and supplemented is referred to herein as the “Lease”).
 Pursuant to that certain Assignment of Lease of even date herewith, Calvine has
assigned to Inland and Inland has assumed from Calvine all of the rights and
obligations of the Landlord under the Lease.




WHEREAS,

The Property is subject to, and Calvine and Kohl’s are the parties to, that
certain Reciprocal Easement Agreement dated as of March 19, 2007, by and between
Kohl’s and Petrovich (Calvine’s predecessors-in-interest) and recorded March 30,
2007, in Book 20070330, Page 1688 of Official Records (the “Original REA”), as
amended by that certain First Amendment to Reciprocal Easement Agreement dated
as of May 20, 2009, by and between Kohl’s and Calvine and recorded June 10,
2009, in Book 20090610, Page 1180 of Official Records, and by that certain
Second Amendment to Reciprocal Easement Agreement dated as of December 10, 2009,
by and between Kohl’s and Calvine and recorded January 14, 2010, in Book
20100114, Page 0710 of Official Records (the Original REA as so amended is
referred to herein as the “REA”).




WHEREAS,

Certain provisions of the Lease (Section 16.6) and the REA (Section 5.1(d))
describe an exclusive use restriction which applies to the Balance of the
Shopping Center (the “Kohl’s Exclusive”); and if not for the agreements of
Calvine as described herein, Inland would not close upon the acquisition of the
Property.




WHEREAS,

Certain provisions of the Lease: Section 2.2 (Certification of Total Floor Area
of Shopping Center); Sections 6.1 and 7.1 (Maintenance of Common Areas of
Shopping Center) (in addition thereto, Calvine and Petrovich hereby covenant and
agree to maintain that part of the Balance of the Shopping Center which is not
Common Areas in a neat, mowed and well kept condition); Section 7.3 (REA);
Section 8.1(f) (Real Estate Taxes); Section 8.4(c) (Notification of Increase in
Tax Assessment); Section 11.1 (Property Insurance); Section 11.2 (Liability
Insurance); Section 12.1 (Replacements to Common Area); and Section 23.2
(Indemnification), provide that landlord thereunder will undertake certain
actions as the owner of the Balance of the Shopping Center and as of the date
hereof, the owner of the Property is Inland and the owner of the Balance of the
Shopping Center is Calvine (collectively, the “Bifurcated Lease Provisions”);
and if not for the agreements of Calvine and Petrovich as described herein,
Inland would not close upon the acquisition of the Property.




WHEREAS, The provisions of that certain Settlement Agreement and Limited Release
Agreement, dated as of December 28, 2007 (the “2007 Settlement Agreement”), and
entered into by and among Kohl’s and the Seller Related Parties, sets forth the
terms of settlement of





2







certain disagreements then existing between the Seller Related Parties and
Kohl’s, while expressly reserving the right of Kohl’s to further claim a default
by the Seller Related Parties for certain Property development related matters
(the “Potential Claims Related to the 2007 Settlement Agreement”); and if not
for the agreements of Calvine and Petrovich as described herein, Inland would
not close upon the acquisition of the Property.




WHEREAS, Petrovich is the principal owner of Calvine and the Seller Related
Parties and directly benefits from the sale of the Property from Calvine to
Inland; and if not for the agreements of Petrovich as described herein, Inland
would not close upon the acquisition of the Property.   




AGREEMENT




NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Calvine, Petrovich
and Inland hereby agree as follows:




ARTICLE I




     1.1         Restrictive Covenant.  Notwithstanding the terms of the REA and
the Lease (including but not limited to the site plans attached thereto), from
and after the date hereof, for the purpose of Inland providing for the
protection of the Kohl’s Exclusive, the Balance of the Shopping Center shall not
be permitted to have any building constructed thereon in excess of 39,900 square
feet of floor area (the “Restrictive Covenant”).  

                 1.2           Standard of Approval.  Calvine shall have the
right to request from time to time in writing that Inland approve of the
construction of a building that will have a single tenant that will occupy in
excess of 39,900 square feet of floor area upon the Balance of the Shopping
Center (the “Building in Excess of Restrictive Covenant”) on the following terms
and conditions (to be fully-satisfied prior to commencement of construction
thereof):




(i)

    

Calvine shall, in accordance with the terms of the Notice provision herein
described in Paragraph 4.6, present to Inland a lease for the proposed Building
in Excess of Restrictive Covenant in advance of the effectiveness of such lease
(the “Proposed Lease”); and




(ii)

Inland shall have the periods of time described in the Consent, Approvals
provision herein described in Paragraph 4.7 to review and comment, approve, or
disapprove of the Proposed Lease in strict accordance with the following
described “Objective Criteria,”  




(a)

the Proposed Lease shall be required, as part consideration for Calvine to enter
into the Proposed Lease, to set forth the full text of the Kohl’s Exclusive and
expressly restrict the “Use” and “Assignment and





3







Sublet” clauses to then current and future permitted uses to uses which do not
violate the Kohl’s Exclusive (the “Lease Restriction”); and




(b)

the REA shall, concurrent with the execution of the Proposed Lease and as part
consideration for Calvine to enter into the Proposed Lease), be amended
(collectively, the “REA Amendment Regarding Lease”) to (A) add the tenant under
the Proposed Lease as a party to the REA (therein described as a Prime Lessee),
and (B) provide that any Owner shall have the right to enforce the Lease
Restriction by one or more actions at law or in equity for damages and/or
injunctive relief (and otherwise in accordance with the Default provisions of
the REA).  Provided, however, if Calvine, after exercising its good faith effort
to do so, is not successful in its attempt to cause Kohl’s to execute the REA
Amendment Regarding Lease, Calvine shall notify Inland thereof in writing
(together with copies of relevant correspondence between Calvine and Kohl’s
which evince its good faith efforts to obtain Kohl’s approval) and (subject to
the terms of the immediately following sentence), the REA Amendment Regarding
Lease shall not be required.  If the REA Amendment Regarding Lease is not
required (as determined in accordance with the terms of the immediately
preceding sentence), Calvine shall then be required to execute and deliver, and
cause the Proposed Tenant to execute and deliver (together with the joinder of
any lenders then having a recorded interest in the Shopping Center), a fully
executed Tenant Covenant and Indemnity Agreement in the form attached hereto as
Exhibit “C,” and made a part hereof (the “TCIA”). The Proposed Lease shall
provide that a condition to the effectiveness of the Proposed Lease is the full
execution and delivery of the TCIA by the tenant under the Proposed Lease to
Inland and the TCIA shall be an exhibit to the Proposed Lease.




(iii)

        If Calvine shall fully satisfy the Objective Criteria in regard to the
Lease Restriction and the REA Amendment Regarding Lease, Inland shall then be
obligated to approve the Proposed Lease.  To the extent Calvine does not fully
satisfy the Objective Criteria in regard to the Lease Restriction and the REA
Amendment Regarding Lease, Inland shall have the right to approve or disapprove
of the Proposed Lease as determined by Inland in its sole and absolute
discretion.         




(iv)

        Inland shall have a continuing right of approval of a Proposed Lease and
the construction of a Building in Excess of Restrictive Covenant throughout the
Term of the Restrictive Covenant without regard to any grant of consent by
Inland or the construction of improvements by Calvine, if any.








4







(v)

        So long as Calvine and Petrovich are and remain in compliance with their
collective agreements under this RCIA, the act of a tenant under lease
(including a Proposed Lease after approval and execution and delivery thereof)
which violates (or threatening to violate) the Kohl’s Exclusive shall not create
additional liability for either or both of Calvine and Petrovich; provided,
however, Calvine hereby agrees to fully cooperate with Inland in its pursuit of
any tenant, including participating (at the sole cost and expense of Calvine) in
an action brought by Inland against any tenant based upon a threatened or actual
violation of the Kohl’s Exclusive.   

 

ARTICLE II

 

2.1

Bifurcated Lease Provisions.  If, at any time during the term of the Lease,
either of Kohl’s or any successor tenant under the Lease delivers a written
notice to Inland (collectively, a “Bifurcated Lease Provisions Claim”)
specifying one or more of the Bifurcated Lease Provisions that are not
satisfied; or otherwise claims a default by Inland as landlord under the Lease
by reason of one or more of the unsatisfied Bifurcated Lease Provisions, Inland
shall deliver notice thereof to Calvine and Petrovich, and Calvine and Petrovich
shall then have the period of time provided by the Lease (and if no time is
specified, no longer than 15-days) to undertake and pursue to completion all
action required to satisfy or otherwise correct (to the satisfaction of Kohl’s
and Inland) the matter giving rise to the Bifurcated Lease Provisions Claim (the
“Bifurcated Lease Provisions Claim Undertaking”).







ARTICLE III




3.1

Potential Claims Related to the 2007 Settlement Agreement.  If, at any time
during the Term of this RCIA, either of Kohl’s or any successor tenant under the
Lease delivers a written notice to Inland (collectively, an “Actual Settlement
Agreement Claim”) specifying one or more of the Potential Claims Related to the
2007 Settlement Agreement that are not satisfied; or otherwise claims a default
by Inland as landlord under the Lease by reason of one or more unsatisfied
Potential Claims Related to the 2007 Settlement Agreement, Inland shall deliver
notice of the Actual Settlement Agreement Claim to Calvine and Petrovich, and
Calvine and Petrovich shall then have the period of time provided by the
Settlement Agreement (and if no time is specified, no longer than 15-days) to
undertake and pursue to completion all action required to satisfy or otherwise
correct (to the satisfaction of Kohl’s and Inland) the matter giving rise to the
Actual Settlement Agreement Claim (the “Actual Settlement Agreement Claim
Undertaking”).




ARTICLE IV




4.1

Indemnification.  Calvine hereby agrees to indemnify, protect, defend, save and
hold Inland and its lenders, successors and assigns harmless from and against
any and all loss, cost, claim, or expense (including without limitation
reasonable attorneys fees and costs of suit) incurred by Inland arising out of
any failure of Calvine to fully and completely satisfy the





5







terms and conditions of each of: (i) the Bifurcated Lease Provisions
Undertaking; and (ii) the Actual Settlement Agreement Claim Undertaking; and
(iii)  the Restrictive Covenant.  Petrovich hereby agrees to indemnify, protect,
defend, save and hold Inland and its lenders, successors and assigns harmless
from and against any and all loss, cost, claim, or expense (including without
limitation reasonable attorneys fees and costs of suit) incurred by Inland
arising out of any failure of Petrovich to fully and completely satisfy the
terms and conditions of each of: (i) the Bifurcated Lease Provisions
Undertaking; and (ii) the Actual Settlement Agreement Claim Undertaking.  The
indemnification agreements made by Calvine and Petrovich in regard to the
Bifurcated Lease Provisions Undertaking and the Actual Settlement Agreement
Claim Undertaking are joint and several obligations of Calvine and Petrovich and
Inland shall not be required to exhaust its remedies against either of Calvine
or Petrovich prior to asserting a claim against the other.  




4.2

Remedies; Costs of Enforcement.  Calvine and Inland shall have the right to
assert all available remedies at law or in equity (including but not limited to
a prayer for injunctive relief and damages) in the event of a breach of the
terms of this RCIA and in furtherance thereof, the terms and provisions of REA
Article 11 (Default, Right to Cure, Remedies Cumulative, and Attorneys Fees);
and REA Article 12 (Lien for Expenses or Taxes) are hereby incorporated by
reference as if fully set forth herein.  




4.3

Time.

Time is of the essence of this RCIA.




4.4

Term.  The Term of this RCIA shall be perpetual, except that the Restrictive
Covenant shall commence as of the date hereof and shall continue for so long as
the Lease is in full force and effect.




4.5

No Waiver.

The failure of any party to insist upon strict performance of any of the terms,
covenants or conditions hereof shall not be deemed a waiver of any rights or
remedies which that party may have hereunder at law or in equity and shall not
be deemed a waiver of any subsequent breach or default in any of such terms,
covenants or conditions.   No waiver by any party of any default under this RCIA
shall be effective or binding on such party unless made in writing by such
party, and no such waiver shall be implied from any omission by a party to take
action in respect to such default.  No express written waiver of any default
shall affect any other default or cover any other period of time other than any
default and/or period of time specified in such express waiver.  One or more
written waivers of any default under any provisions of this RCIA shall not be
deemed to be a waiver of any subsequent default in the performance or the same
provision or any other term or provision contained in this RCIA.




4.6

Notices.  All notices and demands which either party is required or desires to
give to the other shall be given in writing by personal delivery or by private
overnight courier service to the address set forth below for the respective
party, provided that if any party gives notice of a change of name or address or
number, notices to that party shall thereafter be given as instructed in such
notice.  All notices and demands so given shall be effective and deemed given
(a) upon personal delivery to such person, or (b) one (1) business day following
the date upon which such notice is sent by Federal Express, Express Mail or
other nationally recognized





6







overnight courier service, if sent for next business day delivery and if
addressed as provided in this paragraph).  




If to Calvine or Petrovich:  

Calvine South, LLC

c/o Paul S. Petrovich

825 K Street

Sacramento, CA 95814







Copy to:

Robert Millsap

c/o Calvine South, LLC

825 K Street

Sacramento, CA 95814




If to Inland:

Inland Diversified Elk Grove Calvine, L.L.C.

c/o Inland Diversified Real Estate Trust, Inc.

Attention: President

2901 Butterfield Road

Oak Brook, Illinois 60523




Copy to:

The Inland Real Estate Group, Inc.

Attention: General Counsel

2901 Butterfield Road

Oak Brook, Illinois 60523







4.7

Consents, Approvals.  In any case where this RCIA provides that Calvine is
required to obtain a consent or other approval from Inland, such approval will
be deemed given if Inland fails to respond, in writing, to a written notice
seeking approval accompanied by a Proposed Lease and material sufficient for
Inland to evaluate the request, within ten (10) business days after receipt of
such notice, and such failure to respond continues for five (5) business days
after receipt by Inland of a second notice, provided that such second notice has
a legend in a prominent place in capital letters stating ATTENTION PRESIDENT AND
GENERAL COUNSEL:  INLAND DIVERSIFIED ELK GROVE CALVINE, L.L.C. WILL BE DEEMED TO
HAVE CONSENTED TO AND APPROVED THE PROPOSED LEASE ATTACHED HERETO IF YOU FAIL TO
RESPOND TO THIS NOTICE IN WRITING WITHIN FIVE (5) BUSINESS DAYS AFTER YOUR
RECEIPT OF THIS NOTICE.

4.8

Binding Effect.  The terms of this RCIA shall constitute covenants running with
the land and shall bind the real estate described herein and be binding upon and
inure to the benefit of parties hereto and their respective successors and/or
assigns.  








7







4.9

Applicable Law.  This RCIA shall be governed by and construed and enforced in
accordance with the laws of the State of California.




4.10

Recordation.  This RCIA shall be recorded in the official real estate records of
the County in which the Shopping Center is located.




4.11

Counterparts.  This RCIA may be signed in multiple counterparts which, when
taken together, shall constitute one and the same document.




IN WITNESS WHEREOF, Calvine, Petrovich and Inland have caused this RCIA to be
executed effective as of the day and year first above written.




CALVINE SOUTH, LLC,

a California limited liability company




By: /s/ Paul S. Petrovich

Paul S. Petrovich

Manager










State of California

}

}ss.
County of  Sacramento

}  




On July 1, 2010 before me, SUSAN LYNN MILLSAP, Notary Public, personally
appeared PAUL S. PETROVICH, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signatures on the instrument the person, or the entity upon behalf
of which the person, acted, executed the instrument.




I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.




WITNESS my hand and official seal.




Signature /s/ Susan Lynn Millsap








8













/s/ Paul S. Petrovich

Paul Petrovich,

an individual resident of the State of California










State of California

}

}ss.
County of  Sacramento

}  




On July 1, 2010 before me, SUSAN LYNN MILLSAP, Notary Public, personally
appeared PAUL S. PETROVICH, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signatures on the instrument the person, or the entity upon behalf
of which the person, acted, executed the instrument.




I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.




WITNESS my hand and official seal.













Signature /s/ Susan Lynn Millsap

My commission expires:  10/27/2010

Notary commission No. 1701291








9







INLAND DIVERSIFIED ELK GROVE CALVINE, L.L.C.,

 a Delaware limited liability company




By:

Inland Diversified Real Estate Trust, Inc.,

a Maryland corporation, its sole member




            By:  /s/ Lou Quilici




Printed name:  Lou Quilici




Its: Authorized Agent
















STATE OF ILLINOIS

)

                               

) ss

COUNTY OF DUPAGE

)







I, the undersigned, a Notary Public, in and for the county and state aforesaid,
DO HEREBY CERTIFY that Louis Quilici, personally known to me to be the
Authorized Agent of Inland Diversified Real Estate Trust, Inc., a Maryland
corporation, being the sole member of Inland Diversified Elk Grove Calvine,
L.L.C., a Delaware limited liability company, and personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and severally acknowledged that as such Authorized
Agent, he/she signed and delivered the said instrument, pursuant to the
authority given by the board of directors of said corporation, as his/her free
and voluntary act, and as the free and voluntary act and deed of said
corporation, as sole member of the Company, for the uses and purposes therein
set forth.

Given under my hand and notarial seal this 2nd day of July, 2010.




[SEAL]

/s/ Rose Marie Allred

Notary Public

 





10







LENDER CONSENT AND SUBORDINATION







Union Bank of California, N.A., as lender under that certain [Deed of Trust]
dated as of June 25, 2007, and recorded June 29, 2007, in Book 20070629, Page
2136 of Official Records of Sacramento County, California (as the same may have
been or may be amended, modified, supplemented or restated from time to time,
the “Mortgage”), hereby agrees that the Mortgage is subordinate to the terms and
provisions of the foregoing Restrictive Covenant and Indemnification Agreement
dated as of July 2, 2010, by and among Calvine South, LLC and Inland Diversified
Elk Grove Calvine, L.L.C. with the same force and effect as though such
agreement were recorded prior to the Mortgage, provided that under no
circumstances shall Union Bank, its successors and assigns, and. in the event
Union Bank becomes the owner of the the property subject to the Mortgage, any
subsequent transferree of the property that is not affiliated with or owned or
controlled by Calvine or Petrovich (collectively, “Subsequent Transferee”), be
subject to any liabilities or indemnity obligations first arising under this
Agreement prior to the date any Subsequent Transferree acquires the property by
foreclosure or purchase, including without limitation any Bifurcated Lease
Provisions Claim Undertaking, Actual Settlement Agreement Claim Undertaking, or
obligations arising under Sectino 1.2(v) hereof.   Union Bank shall provide
Inland with notice of any pending change of ownership arising from either a
foreclosure by Union Bank or sale from Union Bank to a Subsequent Transferee.




As consideration for this Consent and Subordination, so long as the Mortgage
remains a lien on the property, Inland shall provide Union Bank with a copy of
all notices and demands made by Inland on Calvine or Petrovich under this RCIA
concurrent with delivery to Calvine or Petrovich, as applicable , by delivery to
the following address:




Union Bank, N.A.

Attn:  Mike Samuel

18300 Von Karman Avenue, Suite 340

Irvine, CA  92612

Telephone:  (949) 553-6891

Facsimile:  (949) 553-7010




UNION BANK, N.A.




By: /s/ Michael Samuel

Michael Samuel

Its:

Vice President


























11







EXHIBIT “A”




Legal Description of the Property




THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ELK GROVE, COUNTY
OF SACRAMENTO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

PARCEL ONE:

Parcel 1, as shown on that certain Parcel Map titled "Calvine Pointe Kohl's
Parcel", recorded in Book 204 of Parcel Maps, Page 6, Sacramento County Records.

Together with transfer Parcel 1 described as follows:

Being a portion of that certain parcel of land as described in Book 20041021 at
Page 2297, Official Records of Sacramento County as shown on that certain Parcel
Map filed in Book 204 Page 6, records of Sacramento County, more particularly
described as follows:

Beginning at the Easterly terminus of the certain course in the Northerly
boundary of said Parcel 1 having a bearing and distance of North 89° 33' 08"
East, 157.82 feet; thence from said point of beginning along the Easterly line
of said parcel, South 00° 11' 57" West, a distance of 34.82 feet to the
Southerly line of said parcel; thence leaving said Easterly line, North 89° 50'
07" East, a distance of 43.35 feet; thence North 00° 11' 57" East, a distance of
34.61 feet to a point on the Southerly line of Calvine Road (50' wide) as shown
on said Parcel Map; thence along said Southerly line, North 89° 33' 08" West, a
distance of 43.35 feet to the point of beginning.

Excepting therefrom all those portions of said parcel included within Parcel 1
as shown on that certain Parcel Map filed in Book 204, Page 6 of Parcel Maps,
records of Sacramento County, more particularly described as follows:

Transfer Parcel 2:

Beginning at the Southerly terminus of the certain course in the Easterly
boundary of said parcel having a bearing and distance of North 00° 17' 49" East,
138.58 feet; thence from said point of beginning, along the Southerly
prolongation of said Easterly line, South 00° 17' 49" West, a distance of 4.86
feet; thence South 89° 48' 03" East, a distance of 87.52 feet to a point on the
East line of said parcel, said line having a bearing and distance of South 00°
11' 57" West, 5.00 feet; thence along said East line, North 00° 11' 57" East, a
distance of 4.86 feet to a point on the Northerly line of said parcel; thence
along said Northerly line, North 89° 48' 03" West, a distance of 87.51 feet to
the point of beginning;

Transfer Parcel 3:

Beginning at the Southerly terminus in the East line of said Parcel 1, said line
having a bearing and distance of South 00° 11' 57" West, 5.00 feet; thence along
the Northerly line of said Parcel 1, South 89° 48' 03" East, a distance of
173.95 feet; thence leaving said Northerly line, South 00° 12' 22" West, a
distance of 4.18 feet; thence North 89° 48' 03" West, a distance of 173.95 feet
to the Southerly prolongation of said East line of Parcel 1; thence along said
prolongation, North 00° 11' 57" East, 4.18 feet to the point of beginning;











12







Transfer Parcel 4:

Beginning at the Easterly terminus of that certain course in the Northerly line
of said Parcel 1, having a bearing of North 89° 48' 03" West and a distance of
257.07 feet; thence along said North line, North 89° 48' 03" West, a distance of
83.11 feet to a point on the East line of that certain parcel of land described
in that certain document recorded in Book 20041021, at Page 2297, Official
Records of said county; thence along the Southerly prolongation of said East
line, South 00° 12' 22" West, a distance of 4.18 feet; thence North 89° 48' 03"
East, a distance of 83.12 feet to the Southerly prolongation of the East line of
said Parcel 1, said line having a bearing of North 00° 11' 57" East and a
distance of 59.33 feet; thence along said prolongation, North 00° 11' 57" East,
4.18 feet to the point of beginning.

This legal description is pursuant to Lot Line Adjustment No. EG-08-023,
recorded February 18, 2009 in Book 20090218, Page 1498, Official Records.

PARCEL TWO:

Non-exclusive reciprocal easements for ingress and egress by vehicular and
pedestrian traffic and vehicle parking upon, over and across that portion of the
property improved with roadways and paved parking areas, as more particularly
described and set forth in the "Declaration of Covenants, Conditions,
Restrictions and Provision for Reciprocal Easements", recorded November 22, 2005
in Book 20051122, at Page 2350, Official Records.

PARCEL THREE:

Non-exclusive easements for ingress, egress, parking, utility lines and
facilities, signs, permanent drive, storm drainage and detention easements,
pedestrian access and building encroachments, as more particularly described and
set forth in the "Reciprocal Easement Agreement", recorded March 30, 2007 in
Book 20070330, at Page 1688, Official Records, amended by "First Amendment to
Reciprocal Easement Agreement", recorded June 10, 2009 in Book 20090610, at Page
1180, Official Records and amended by "Second Amendment to Reciprocal Easement
Agreement", recorded January 14, 2010 in Book 20100114, at Page 0170, Official
Records.

PARCEL FOUR:

Non-exclusive easements for ingress and egress of motor vehicles and
pedestrians, as more particularly described and set forth in the "Declaration
(and Notice) of Covenant to Grant Reciprocal Access (Calvine Pointe Shopping
Center)" dated July 9, 2007, executed by Calvine South, LLC, a California
limited liability company  recorded July 9, 2007, Book 20070709, Page 0422, of
Official Records.

APN: 115-2010-004-0000





13







EXHIBIT “B”




Legal Description of the Balance of the Shopping Center







THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ELK GROVE, COUNTY
OF SACRAMENTO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:




Parcels 1 through 6 of Parcel Map NO. 01-156.02 entitled “Calvine Pointe”
recorded October 11, 2009 in Book 214 of Parcel Map at Page 4.








14










EXHIBIT “C”




Tenant Covenant and indemnification Agreement





15





